United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3821
                      ___________________________

                               John Willis Roach

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

    Myers Property Rentals, LLC; Shaun Donovan, Secretary, United States
Department of Housing and Urban Development; Executive Director Derek White,
 Harrison Housing Authority; County of Boone, State of Arkansas; Doug Orien,
    Acting Under Secretary for the United States Department of Agriculture

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Harrison
                                ____________

                            Submitted: June 5, 2015
                              Filed: July 1, 2015
                                [Unpublished]
                                ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       John Willis Roach appeals the district court’s1 orders granting Federal Rule of
Civil Procedure 12(b)(6) motions to dismiss his civil rights suit. After careful review,
we find that dismissal for failure to state a claim was warranted. See Hopkins v. City
of Bloomington, 774 F.3d 490, 491-92 (8th Cir. 2014) (de novo review); Topchian
v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (pro se complaints
must be liberally construed). The judgment of the district court is affirmed. See 8th
Cir. R. 47B.
                        ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-